



ADVISOR AGREEMENT


This ADVISOR AGREEMENT (this “Agreement”) is entered as of February 28, 2020
(the “Effective Date”) by Accel Entertainment, Inc., a Delaware corporation (the
“Company”), and Gordon Rubenstein (the “Advisor”).
WHEREAS, the Advisor is a non-employee member of the Company’s Board of
Directors (the “Board”) in the position of Vice Chairman of the Board, and a
manager of Accel Entertainment Gaming, LLC (“Accel Entertainment”), a subsidiary
of the Company and a regulated gaming entity in the state of Illinois;
WHEREAS, the Company desires to engage the Advisor to continue to serve as a
manager of Accel Entertainment and to serve as a strategic advisor to the
Company, and the Advisor desires to serve in such capacity, pursuant to the
terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
1.Services. Advisor agrees to continue to serve as a manager of Accel
Entertainment and to serve as a strategic advisor to the Company, and to consult
with and advise the Company’s management from time to time, at the reasonable
request of the Chairman of the Board or the Company’s Chief Executive Officer,
including with respect to industry trends and opportunities and other strategic
aspects of the Company’s business (the “Services”). The Services shall be in
addition to any services that the Advisor provides to the Company as a member of
the Company’s Board.
2.Consideration. Subject to the approval of the Board, the Company anticipates
granting the Advisor an option to purchase 90,000 shares of the Company’s common
stock, with a per share exercise price equal to the closing price of a share of
the Company’s common stock on the date of grant (the “Stock Option Grant”). The
anticipated Stock Option Grant will be governed by the terms and conditions of
the Company’s Long Term Incentive Plan (the “Plan”) and the Advisor’s grant
notice and stock option agreement governing such grant, and will include a
five-year vesting schedule commencing on January 1, 2020, pursuant to which
1/3rd of the shares underlying the Stock Option Grant will vest on January 1,
2023, 1/3rd of the shares underlying the Stock Option Grant will vest on January
1, 2024, and the remaining 1/3rd of the shares underlying the Stock Option Grant
will vest on January 1, 2025, in each case subject to the Advisor continuing to
provide the Services pursuant hereto on each applicable vesting date; provided
that 100% of the shares underlying the Stock Option Grant will vest immediately
prior to a Change in Control (as defined in the Plan).
In addition, subject to the approval of the Board, the Company anticipates
granting the Advisor a restricted stock unit representing the opportunity to
receive 60,000 shares of the Company’s common stock (the “RSU Grant”). The
anticipated RSU Grant will be governed by the terms and conditions of the Plan
and the Advisor’s grant notice and restricted stock unit agreement governing
such grant, and will include in a five-year vesting schedule commencing on
January 1, 2020, pursuant to which the 1/3rd of the shares underlying the RSU
Grant will vest on January 1, 2023, 1/3rd of the shares underlying the RSU Grant
will vest on January 1, 2024, and the remaining 1/3rd of the shares underlying
the RSU Grant will vest on January 1, 2025, in each case subject to the Advisor
continuing to provide the Services pursuant hereto on each applicable vesting
date; provided that 100% of the shares underlying the RSU Grant will vest
immediately prior to a Change in Control (as defined in the Plan).




1.

--------------------------------------------------------------------------------




The Advisor shall not be entitled to receive a consulting fee in respect of the
Advisor’s performance of the Services. For the avoidance of doubt, nothing in
this Agreement shall limit the Advisor’s right to receive consideration in
respect of his service as a member of the Board as may be determined by the
Board from time to time.
3.Term and Termination. This Agreement will commence on the Effective Date and,
unless terminated earlier in accordance with the terms of this Agreement, will
remain in force and effect until January 1, 2025 (the “Term”). The Advisor may
terminate this Agreement at any time, for any reason, by giving notice to the
Chairman of the Board or the Company’s Chief Executive Officer. The Company may
terminate this Agreement at any time, for any reason, at the discretion of the
Chairman of the Board or the Chief Executive Officer of the Company, by giving
notice to the Advisor. Sections 5 and 6 of this Agreement and any remedies for
breach of this Agreement will survive any termination or expiration.
4.Relationship of the Parties. Notwithstanding any provision hereof, for all
purposes of this Agreement, each party will be and act as an independent
contractor and not as a partner, joint venturer, agent or employee of the other
and will not bind nor attempt to bind the other to any contract. Advisor will
not be eligible to participate in any of Company’s employee benefit plans,
fringe benefit programs, group insurance arrangements or similar programs.
5.Confidentiality. In connection with providing the Services, Advisor will have
access to certain confidential information of the Company, including information
that the Company has received and in the future will receive from third parties
that is subject to a duty from the Company to maintain the confidentiality of
such information and to use it only for certain limited purposes (“Confidential
Information”). To the extent such Confidential Information is not generally
publicly known or otherwise previously known by Advisor without an obligation of
confidentiality, Advisor agrees not to use Confidential Information (except in
connection with providing the Services or in connection with Advisor’s service
as a member of the Board) or disclose such Confidential Information to any third
party and to take reasonable steps to maintain the confidential nature of such
Confidential Information. Advisor also agrees to return all Confidential
Information to the Company upon the termination of this Agreement for any
reason, other than to the extent retained in connection with Advisor’s service
as a member of the Board. Advisor will comply with and be bound by the Company’s
operating policies, procedures and practices that are from time to time in
effect during the Term. Nothing herein shall be construed to limit or alter
Advisor’s obligations or responsibilities to the Company in connection with
Advisor’s service on the Board, whether pursuant to applicable law, the charters
or policies of the Board or otherwise.
6.Work Product. Advisor acknowledges and agrees that any copyrightable works
prepared by Advisor in connection with his performance of the Services will be
“works made for hire” under the Copyright Act and that the Company will be
considered the author and owner of such copyrightable works. Executive further
agrees that all inventions, improvements, designs, original works of authorship,
formulas, processes, compositions of matter, computer software programs,
databases, mask works, confidential information and trade secrets (“Inventions”)
made, created, conceived or first reduced to practice during the Term, whether
or not in the course of the Advisor providing the Services, and whether or not
patentable, copyrightable or protectable as trade secrets, and that (a) are
developed using equipment, supplies, facilities or trade secrets of the Company;
(b) result from work performed by Advisor for the Company pursuant to this
Agreement; or (c) relate to the Company’s business or actual or demonstrably
anticipated research or development (the “Assigned Inventions”), will be the
sole and exclusive property of the Company. The Advisor shall execute any and
all documents and shall provide such assistance necessary either to evidence or
register the assignment of these rights.




2.

--------------------------------------------------------------------------------




7.No Conflicts. Advisor represents and warrants that neither this Agreement nor
the performance thereof will conflict with or violate any obligation of Advisor
or right of any third party.
8.Miscellaneous. This Agreement and the Services performed hereunder are
personal to Advisor and Advisor will not have the right or ability to assign,
transfer or subcontract any obligations under this Agreement without the written
consent of the Company. Any attempt to do so will be void. Company will be free
to transfer any of its rights under this Agreement to a third party. This is the
entire agreement between the parties with respect to the subject matter hereof
and no changes or modifications or waivers to this Agreement will be effective
unless in writing and signed by both parties. This Agreement may be executed in
two or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law) or other transmission method and any
counterpart so delivered will be deemed to have been duly and validly delivered
and be valid and effective for all purposes. In the event that any provision of
this Agreement is determined to be illegal or unenforceable, that provision will
be limited or eliminated to the minimum extent necessary so that this Agreement
will otherwise remain in full force and effect and enforceable. This Agreement
is governed by and construed in accordance with the laws of the State of
Illinois without regard to the conflicts of law provisions thereof. Any notice
will be given in writing by first class mail, fax or electronic mail and
addressed to the party to be notified at the address below, or at such other
address, fax number or e-mail address as the party may designate by 10 days’
advance written notice to the other party.
[Remainder of page intentionally left blank]








3.

--------------------------------------------------------------------------------






The undersigned have executed this Advisor Agreement as of the Effective Date.


 
COMPANY:
 
 
 
Accel Entertainment, Inc.
 
 
 
By:
/s/ Derek Harmer
 
 
 
 
 
Name:
Derek Harmer
 
 
Title:
General Counsel and Secretary



 
ADVISOR:
 
 
 
By:
/s/ Gordon Rubenstein
 
 
Gordon Rubenstein




